*Text Omitted and Filed Separately with the Securities and Exchange Commission
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


Exhibit 10.3
a103consultingagmtwil_image1.jpg [a103consultingagmtwil_image1.jpg]








CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (“Agreement”) is effective as of May 31, 2018 (the
“Effective Date”), and is made by and between Radius Health, Inc., together with
its affiliates (“Radius”), with an address of 950 Winter Street, Waltham, MA
02451 USA and Williver Associates LLC, with an address of 7 Millstone Rd,
Mendham, NJ 07945 (“Consulting Firm”). Radius and Consulting Firm are
collectively referred to as the “Parties.”


WHEREAS, Radius has a legitimate business need for the Services (as defined
below) that can be provided by Consulting Firm;


WHEREAS, Consulting Firm has the required professional qualifications, practical
experience and knowledge to provide the Services; and


WHEREAS, Consulting Firm agrees to provide the Services to Radius, and Radius
wishes to retain Consulting Firm to perform the Services, in accordance with the
terms and conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of Consulting Firm’s engagement hereunder to
perform the Services described herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree to the following terms and conditions:


1.
Definitions.



1.1    “Applicable Laws” shall mean any applicable business conduct, regulatory
and health and safety guidelines, laws, statutes, rules, regulations,
ordinances, and professional and industry codes of conduct which are applicable
to the Services, Consulting Firm or Radius anywhere in the world, including, but
not limited to, those relating to anti-corruption, anti-bribery, data
protection, personal health information, clinical trials and industry conduct.


1.2    “Confidential Information” shall mean any and all scientific, technical,
trade, business and any other confidential or proprietary information, whether
or not marked as confidential or proprietary, provided to Consulting Firm by
Radius, its suppliers, customers, employees, officers, agents, or others in
connection with the Services or any proposed Services, or indirectly learned by
Consulting Firm as a result of provision by Consulting Firm of the Services for
which this Agreement provides, or obtained by Consulting Firm while visiting
Radius’ facilities, regardless of whether such information is in written, oral,
electronic, or other form. Radius’ “Confidential Information” shall include,
without limitation, the Data and personal data subject to the Applicable Laws.


1.3    “Data” shall mean any resulting data and information (including without
limitation, written, printed, graphic, video, or audio material, and/or
information contained in any computer database or in computer readable form)
generated in the course of conducting Services.


1.4    “Inventions” shall mean improvements, developments, discoveries,
inventions, know-how and other rights (whether or not protectable under state,
provincial, federal, or foreign intellectual property laws) which are conceived
and/or reduced to practice by Consulting Firm, alone or jointly with others as a
result of, or in the performance of, the Services, or which are developed using
the Confidential Information.




Page 1


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




1.5    “Services” shall mean Consulting Firm’s employee, Gregory C. Williams,
PhD, MBA, (i) completing Radius’ appeal submission with the Committee for
Medicinal Products for Human Use (“CHMP”) for Radius’ European Marketing
Authorization Application (“MAA”) for abaloparatide-SC, (ii) answering questions
for Radius regarding the [*], (iii) preparing for, and representing Radius at,
any CHMP and/or scientific advisory group meeting related to the MAA (except to
the extent that despite Dr. Williams’ good faith efforts, (a) participation in
such meetings is prohibited by a future employer for any new position that Dr.
Williams may accept or (b) circumstances outside of Dr. Williams’ control, such
as death, illness, extreme weather or the like prevent his participation in such
meetings), and (iv) all such other services as the Parties may mutually agree.
Services may be described in a proposal or other document, which document shall
be subject to the terms hereof and be attached as an exhibit (“Exhibit”) hereto.
In the event of any conflict between the terms of an Exhibit and the terms of
this Agreement, the terms of this Agreement shall control.


2.
Services.



2.1    Radius would like Consulting Firm to provide the Services and Consulting
Firm wishes to provide the Services.


2.2    Consulting Firm will diligently provide the Services in a timely manner
on behalf of and for Radius in accordance with this Agreement, the reasonable
written instructions of Radius not inconsistent with any of Consulting Firm’s
obligations hereunder, and Applicable Laws.


2.3    Subject to the provisions contained in this Section and in Section 2.4,
Consulting Firm retains the right to control or direct the details, manner and
means by which the Services are provided to Radius. Consulting Firm retains the
right to provide services to other individuals or companies except to the extent
inconsistent with Consulting Firm’s obligations under this Agreement and/or Dr.
Williams’ obligations under the Confidentiality and Non-Competition Agreement
between Dr. Williams and Radius dated January 6, 2014 (the “Confidentiality
Agreement”). Except as otherwise agreed with Radius, Consulting Firm shall
perform the Services only at Radius’ or Consulting Firm's own facilities.


2.4    Consulting Firm shall not use a subcontractor to perform the Services or
otherwise subcontract Consulting Firm’s obligations hereunder without the prior
written consent of Radius. Any permitted subcontractor shall be obligated to
perform in accordance with this Agreement, and Consulting Firm agrees to be
responsible for the actions and omissions of such subcontractor as if Consulting
Firm had made such actions or omissions himself/herself.


3.
Term.



3.1    This Agreement will commence on the Effective Date and, subject to
earlier termination in accordance with this Section, shall continue until March
31, 2019 (“Term”) and shall thereafter expire.
 
3.2    Radius or Consulting Firm may terminate this Agreement upon 30 days
written notice to the other Party. Upon any termination pursuant to this Section
3.2, Consulting Firm shall be entitled to any unpaid consulting fees for
Services performed for Radius through the date of such termination. If Radius
terminates this Agreement pursuant to this Section 3.2 prior to January 1, 2019,
then this Agreement shall be deemed to have been in effect until March 31, 2019
for the purposes of Section 11.2 and Section 11.6.
3.3    Radius may terminate this Agreement immediately and without prior notice
if Consulting Firm refuses to or is unable to perform the Services or is in
material breach of any provision of this Agreement


Page 2


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




or Applicable Laws. If Radius terminates this Agreement pursuant to this Section
3.3 and Consulting Firm has performed a portion of the Services for Radius,
Radius will compensate Consulting Firm for Services completed up to the time of
such termination.


3.4    Consulting Firm may terminate this Agreement immediately and without
prior notice if Radius fails to pay any amounts due to Consulting Firm within
fifteen days after sending Radius written notice of late payment due.
3.5    Upon termination of this Agreement by Radius, Consulting Firm shall
immediately cease provision of Services and return to Radius all Radius
Confidential Information.


4.
Confidentiality; Publication; Data Privacy.



4.1    Consulting Firm agrees to treat any Confidential Information as the
exclusive property of Radius, and Consulting Firm agrees not to disclose any of
the Confidential Information to any third party without first obtaining the
written consent of Radius. Consulting Firm agrees to protect the Confidential
Information that was received with at least the same degree of care Consulting
Firm uses to protect Consulting Firm’s own confidential information.


4.2    Consulting Firm agrees to use any Confidential Information only for the
purpose of conducting Services hereunder and for no other purpose. The above
provisions of confidentiality shall not apply to that part of Confidential
Information which Consulting Firm is able to demonstrate by documentary
evidence: (i) was lawfully in Consulting Firm’s possession prior to receipt from
Radius without an obligation of confidentiality; (ii) was in the public domain
at the time of receipt from Radius; (iii) becomes part of the public domain
other than due to Consulting Firm’s fault; or (iv) is lawfully received by
Consulting Firm from a third party without an obligation of confidentiality.
Notwithstanding the foregoing, Consulting Firm may disclose that part of
Confidential Information that is required by an order of a court of competent
jurisdiction or any regulatory authority to be disclosed, provided that
Consulting Firm gives Radius prompt and reasonable notification of such
requirement prior to such disclosure and takes all reasonable and lawful actions
to obtain confidential treatment for such disclosure and to minimize the extent
of such disclosure. Upon request by Radius, any and all Confidential Information
received by Consulting Firm hereunder shall be destroyed or returned promptly to
Radius.


4.3    Neither Party shall disclose the existence or substance of this
Agreement, except as required by Applicable Laws. Consulting Firm shall not
publish any articles or make any presentations or communications (including any
written, oral, or electronic manuscript, abstract, presentation, or other
publication) relating to the Services, the Confidential Information, Inventions
or Data, in whole or in part, without the prior written consent of Radius.
Consulting Firm shall not engage in interviews or other contacts with the media,
including but not limited to newspapers, radio, television and the Internet,
related to this Agreement without Radius’ prior related written consent.


4.4    This Section 4 shall survive the termination or expiration of this
Agreement.


5.
Intellectual Property.



5.1     Consulting Firm shall promptly and fully disclose in writing to Radius
any and all Inventions.


5.2     Consulting Firm agrees that, as between Consulting Firm and Radius,
Radius owns all rights, title and interest in any Data or Invention, including
any intellectual property (including, but not limited to,


Page 3


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




patent, trademark, copyright and trade secret) rights therein. Consulting Firm
hereby assigns to Radius all of Consulting Firm’s rights to and interest in any
Data or Invention. To the extent that any of Radius’ ownership rights
contemplated under this section are not perfected, fail to arise, revert or
terminate by operation of law, then in lieu of such ownership rights, Consulting
Firm shall automatically grant to Radius an exclusive, perpetual, irrevocable,
fully paid up, royalty-free, transferable, sublicensable (through multiple
layers of sublicensees) license to all rights, title and interest in the Data or
Inventions for which such ownership rights failed to arise, reverted or
terminated by operation of law. Consulting Firm shall take all actions necessary
in order to perfect, maintain, and/or enforce (to “Protect”) Radius’ rights in
the Data and Inventions, including without limitation, executing and delivering
all requested applications, assignments and other documents. Consulting Firm
hereby permits Radius to execute and deliver any such documents on Consulting
Firm’s behalf in the event Consulting Firm fails to do so and accepts Radius as
Consulting Firm’s agent for the limited purpose of Protecting Radius’ ownership
and/or exclusive rights.


5.3     During and after the Term of this Agreement, Consulting Firm agrees to
assist Radius, at Radius’ request, in preparing and prosecuting patent
applications and patent extensions or in obtaining or maintaining other forms of
intellectual property rights protection for Inventions which Radius elects to
protect. Radius shall reimburse Consulting Firm for any reasonable costs
incurred in providing such assistance.


5.4 Without Radius’ prior written consent, Consulting Firm shall not engage in
any activities, on its own or in collaboration with a third party, or use any
third party facilities or third party intellectual property in performing the
Services which could result in claims of ownership to any Inventions being made
by such third party.


5.5     This Section 5 shall survive the termination or expiration of this
Agreement.


6.
Insider Trading.



Consulting Firm acknowledges that in connection with this Agreement Consulting
Firm may have advance access to information that may be considered “material
nonpublic information” under the United States securities laws and the
equivalent laws of the country in which Consulting Firm is established.
Consulting Firm agrees to treat such information as Confidential Information and
acknowledges and agrees to be bound by the terms and conditions of Radius’
Insider Trading Policy and all related Applicable Laws. Accordingly, Consulting
Firm shall be subject to any and all restrictions on trading set forth therein.


7.
Representations.



7.1    Mutual Representations. Radius and Consulting Firm each represent,
warrant and/or covenant to the other that:


(a)
Radius enters into this Agreement with Consulting Firm in order to meet a
legitimate and genuine business need for the Services and that the selection of
Consulting Firm is based exclusively on Consulting Firm’s qualifications,
expertise, experience, knowledge and ability to meet this legitimate and genuine
business need;



(b)
entry into this Agreement, its performance and the payment for the Services, are
in no way contingent, conditional or depending on any other previous, current,
or potential future business that is or may be generated by Consulting Firm; and

    


Page 4


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(c)
entry into this Agreement, its performance and payment for the Services, are in
no way contingent, conditional or dependent on any other previous, current, or
potential future agreements between the Parties.



7.2    Absence of Restrictions. Consulting Firm represents, warrants and/or
covenants that:


(a)
Consulting Firm and Dr. Williams have not (i) been excluded, debarred, suspended
or otherwise made ineligible to exercise its or his or her profession under
Applicable Laws; or (ii) engaged in any act that would be grounds for such
exclusion, debarment or suspension; Upon learning or acquiring knowledge of any
facts or circumstances that may lead to actions relating to the representations
above, Consulting Firm will immediately disclose such facts or circumstances to
Radius; and



(b)
Consulting Firm and Dr. Williams are authorized to enter into this Agreement and
that Consulting Firm and Dr. Williams are not a party to any other agreement or
under any obligation to any third party which would prevent Consulting Firm or
Dr. Williams from entering into this Agreement or from performing Consulting
Firm’s or Dr. Williams’ obligations hereunder and shall inform Radius
immediately if such authorizations or permissions, including under future
employment contract provisions for Dr. Williams, are rescinded at a later date,
and in such event, Radius shall have the option to terminate this Agreement
immediately, pursuant to Section 3.3.



7.3    Compliance. Consulting Firm further represents, warrants and/or covenants
that the amounts payable hereunder shall constitute the fair market value for
the Services to be provided hereunder.


8.
Ethical Business Practices.



8.1. Consulting Firm agrees to conduct the Services contemplated herein in a
manner which is consistent with both Applicable Laws, including anti-bribery
laws, and good business ethics. In performing the Services for Radius,
Consulting Firm (i) shall not offer to make, make, promise, authorize or accept
any payment or giving anything of value, including but not limited to bribes,
either directly or indirectly to any public official, regulatory authority or
anyone else for the purpose of influencing, inducing or rewarding any act,
omission or decision in order to secure an improper advantage, or obtain or
retain business and (ii) shall comply with all applicable anti-corruption and
anti-bribery laws and regulations.  Consulting Firm shall not make any payment
or provide any gift to a third party in connection with Consulting Firm’s
performance of this Agreement except as may be expressly permitted in this
Agreement without first identifying the intended third-party recipient to Radius
and obtaining Radius’ prior written approval.  Consulting Firm shall notify
Radius immediately upon becoming aware of any breach of Consulting Firm’s
obligations under this Section.
8.2. Consulting Firm shall promptly notify Radius in the event of any government
investigation or inquiry related to compliance with Applicable Laws and shall
allow Radius to participate in the event it relates to the Services hereunder.
8.3    In the event that Radius has reason to believe that a breach of this
Section 8 has occurred or may occur, Radius is entitled to conduct an audit and
Consulting Firm shall fully cooperate in connection with any such audit.
Consulting Firm expressly understands and agrees that any breach of this Section
8 is considered a material breach of this Agreement entitling Radius to
terminate this Agreement with immediate effect hereof pursuant to Section 3.3.


Page 5


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




9.
DISCLAIMER.



EXCEPT FOR BREACHES OF CONFIDENTIALITY OR INTELLECTUAL PROPERTY, IN NO EVENT
SHALL EITHER PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OF THE OTHER PARTY ARISING UNDER THIS AGREEMENT EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.


10.
Independent Contractor Status.



10.1    This Agreement establishes between the Parties an independent contractor
relationship. This relationship is completely independent of any other
relationship that exists or may exist in the future between the Parties.


10.2    This Agreement does not create any employer-employee, agency or
partnership relationship between the Parties. Except as provided in that certain
Separation Agreement between Dr. Williams and Radius dated May 31, 2018 (the
“Separation Agreement”) with respect to COBRA continuation coverage and with
respect to continued vesting of Radius stock option awards pursuant to Section
11.6 of this Agreement, Consulting Firm and its employees shall not be entitled
to or eligible to participate in Radius’ insurance plans and other compensation
or benefit plans Radius maintains for its own employees. Consulting Firm retains
full and sole responsibility for complying with income reporting and other
requirements imposed by Applicable Laws. Radius will not provide workers’
compensation insurance coverage to Consulting Firm for work-related accidents,
illnesses, damages or injuries arising out of or in connection with the
Services. Further, Consulting Firm understands and agrees that the consulting
relationship with Radius is not covered under unemployment compensation laws.
 
11.
Compensation; Continued Vesting of Equity



11.1    During the Term, Consulting Firm shall provide Services on an as-needed
basis, at a rate of $500 (USD) per hour, for up to no more than 60 hours per
month (the “Budget”). Any amount in excess of the Budget requires the prior
written approval of Radius.


11.2    Radius shall pay Consulting Firm a lump sum bonus in the amount of
$100,000 (USD) on Radius’ first regular payroll date in 2019, provided this
Agreement is in effect as of December 31, 2018.


11.3    Radius will reimburse out-of-pocket travel and other reasonable expenses
that have been preapproved by Radius, in writing, and incurred in connection
with the Services rendered hereunder, and are supported by original evidence or
receipts. Reimbursement of pre-approved expenses shall be made by Radius within
thirty (30) days of receipt of an itemized statement with receipts or other
evidence of reimbursable expenses.


11.4    A purchase order (“PO”) may be generated for this work. If a PO is
generated, all invoices should include the Radius PO number and a detailed
description of the Services effectively and actually provided by the Consulting
Firm to ensure prompt payment. Invoices will be delivered to Radius monthly for
Services provided in the preceding month. Radius will pay invoices within thirty
(30) days of their receipt.


11.5    Prior to any payment, Radius must have a W-9 on file for the payee. W-9s
must be sent to invoices@radiuspharm.com. Invoices should be sent to Radius via
email (word or .pdf format acceptable): invoices@radiuspharm.com. If email
invoicing is not possible, invoices may be sent via


Page 6


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




mail to Radius Health, Inc., 950 Winter Street, Waltham, MA 02451, Attention:
Accounts Payable. Checks shall be made payable to: Williver Associates LLC.
Checks shall be mailed to: Williver Associates LLC, 7 Millstone Rd, Mendham, NJ
07945.


11.6    During the Term, the stock options that Dr. Williams holds to purchase
shares of Radius common stock will continue to vest, as described in the
Separation Agreement and subject to the Radius Health, Inc. 2011 Equity
Incentive Plan (as Amended and Restated), any predecessor plan and the
applicable stock option agreements (such equity documents, the “Equity
Documents”).


12.
Miscellaneous Matters.



12.1    Any notices to be given hereunder shall be in writing and shall be
delivered to the address below: (a) in person; (b) first class registered or
certified mail, postage prepaid, (c) next day express delivery service; or (d)
by fax or email, with originals to follow immediately thereafter by methods (a),
(b) or (c). Notice shall be effective upon delivery or, in the case of (d), upon
confirmation of delivery of the fax or email.


If to Radius:
Radius Health, Inc.
950 Winter Street
Waltham, MA 02451
United States of America
Attention: Chief Executive Officer
Fax:
With a copy to: General Counsel
Email:


If to Consulting Firm:
Williver Associates LLC
7 Millstone Rd
Mendham, NJ 07945
Email:


12.2    This Agreement, together with any Exhibit(s), the Separation Agreement,
the General Release of Claims between Dr. Williams and Radius dated May 31,
2018, the Confidentiality Agreement and the Equity Documents constitute the
entire agreement of the Parties with regard to its subject matter and supersedes
all previous written or oral representations, agreement(s), and understandings
between the Parties hereto with respect to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but collectively shall constitute one and the same
instrument. Counterparts may be signed and delivered by facsimile or electronic
transmission (including by e-mail delivery of .pdf signed copies), each of which
will be binding when sent. This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts without regard to
any choice of law principle that would dictate the application of the law of
another jurisdiction.


[REMAINDER OF PAGE INTENTIONALLY BLANK]


Page 7


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorised representatives.


RADIUS HEALTH, INC.                    CONSULTING FIRM
By:
/s/ Jesper Høiland
 
By:
/s/ Williver Associates LLC
Name:
Jesper Høiland
 
Name:
Williver Associates LLC
Title:
President and CEO
 
Date:
May 30, 2018
Date:
May 30, 2018
 
 
 







Page 8


[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

